EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Tucker on 2/15/2022.

2.    The application has been amended as follows:
In the CLAIMS:
Claim 13, line 1, after the phrase “formulation of claim”, delete the number -- 12 -- 
Claim 13, line 1, after the phrase “formulation of claim”, insert the number -- 2 -- 


Reasons for Allowance
Claims 1-10, 13-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a functional composition formulation as claimed in claim 1; an aqueous dispersion as claimed in claims 17 and 21.  The closest prior art of record is Barth et al. (US Patent Application No. 2012/0225228) and Misevich et al. (US Patent No. 4,931,356).  Barth et al. teach a functional composition formulation that is an aqueous dispersion having from 5% up to 40% solids and comprises a water-soluble or water-dispersible organic polymeric binder g) below 25°C (1%); a thickener; and a coating aid.  Barth et al. fail to teach wherein the formulation comprises hollow glass particles, thickener selected from alginin, guar gum, locust bean gum, xanthan gum, acrylic polymers that are alkali swellable, agar, carboxymethyl cellulose, pectin, and carrageenan; a coating aid having a hydrophilic-lipophilic balance number of at least 5 and selected from the group consisting of alkyloxy- or alkylphenoxypolyethers and polyglycidol derivatives and their sulfates; sodium octylphenoxypoly(ethyleneoxide) sulfate; organic sulfates and sulfonates; alkyl carboxylate salts, and a combination of two or more of these materials, and where water is present in an amount of more than 50 weight% of all solvents present, wherein the weight ratio of the (i) hollow glass particles to the (iv) water-soluble or water-dispersible organic polymeric binder is at least 10:1 to and including 1:5.  Misevich et al. teach a functional composition comprising hollow glass particles.  Misevich et al. fail to teach a functional composition formulation that is an aqueous dispersion having at least 1% solids and up to an including 15% solids, and comprises a water-soluble or water-dispersible organic polymeric binder having a glass transition temperature (Tg) below 25°C; a thickener selected from alginin, guar gum, locust bean gum, xanthan gum, acrylic polymers that are alkali swellable, agar, carboxymethyl cellulose, pectin, and carrageenan; a coating aid having a hydrophilic-lipophilic balance number of at least 5 and selected from the group consisting of alkyloxy- or alkylphenoxypolyethers and polyglycidol derivatives and their sulfates; sodium octylphenoxypoly(ethyleneoxide) sulfate; organic sulfates and sulfonates; alkyl carboxylate salts, and a combination of two or more of these materials, and where water is present in an amount of more than 50 weight% of all solvents .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/15/2022